Citation Nr: 0504599
Decision Date: 02/17/05	Archive Date: 04/27/05

DOCKET NO. 01-03 556A                       DATE FEB 17 2005

On appeal from the Department of Veterans Affairs Regional Office & Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for coccidioidomycosis.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to November 1945, and from July 1948 through June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2000 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

The RO denied entitlement to an evaluation in excess of 30 percent for coccidioidomycosis.

The veteran's sworn testimony was obtained at a hearing conducted by the undersigned Veterans Law Judge sitting at the RO in August 2002 (Travel Board hearing). A transcript of this hearing is on file.

In August 2003 the Board remanded the case to the RO for further development and adjudicative action.

In September 2004 the RO affirmed the determination previously entered.

The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify you if further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the Veterans Benefits Administration (VBA) AMC.

- 2 


The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2004).

The CAVC has held that section 5103(a), as amended by the Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently amended, require VA to inform a claimant of which evidence VA will provide and which evidence claimant is to provide, and remanding where VA failed to do so. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.P.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In December 2003 the RO issued a VCAA-related letter to the veteran which was totally unrelated to the nature of the issue currently on appeal. The RO has not advised the veteran of the VCAA of 2000.

As such, absent notice of the VCAA, it would potentially be prejudicial to the veteran if the Board were to proceed with a decision at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the VCAA notice sent to the claimant failed to specify who was responsible for obtaining relevant evidence or information as to the claims that were subject to the appealed Board decision. See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Aside from the obvious procedural defect - where no notice of the VCAA has been provided to the claimant - it is abundantly clear from the CA VC's judicial rulings on this subject that providing a claimant with general VCAA notice or furnishing VCAA notice with regard to unrelated claims will not satisfy the duty-to-notify provisions of the VCAA, as interpreted by the CA VC.

- 3 


As the Board cannot rectify this deficiency on its own, see Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded for further development.

The Board previously remanded the claim to the RO for the purpose of having the veteran afforded a special pulmonary examination with review of the file for the purpose of clarifying the nature and extent of severity of his coccidioidomycosis. The record shows that the veteran found it inconvenient to report to the St. Cloud V A Medical Center for examination. The Board finds that another effort should be made to examine the veteran at a site convenient to him, on a contract/fee basis if necessary. The clinical findings reported on the March 2000 VA examination are clearly out of date.

The Board adds that in his May 2000 notice of disagreement the veteran specifically requested that any future VA examination be conducted at the Minneapolis, Minnesota VA Medical Center, and not the VA's facility located at St. Cloud, Minnesota, where he states he was mistreated upon examination in March 2000. While the Board is unable to determine whether adequate notice of the apparently rescheduled VA examination was issued, it also appears that if rescheduled at all, it was planned to take place at St. Cloud, Minnesota, and not the VA Minneapolis, Minnesota facility.

The Board also emphasizes that the veteran testified at his Travel Board hearing that he would appear for another VA respiratory examination.

Accordingly, the veteran should be given an opportunity for another VA respiratory examination at the Minneapolis, Minnesota VA Medical Center, and not the St. Cloud facility, after due notice of the date, place and time of the rescheduled VA examination. All notices should be maintained in the claims file for further reference in the appeal.

-4


Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical examination and medical opinion is necessary if there is competent medical evidence of a current disability and evidence that the disability may be associated with the claimant's active duty, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claims. Appropriate examinations are necessary for the proper assessment of veterans' claims. 38 U.S.C.A. § 5103A (West 2002).

The Board observes that additional due process requirements may be applicable as a result of the enactment of the VCAA and its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further action as follows:

1. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the VBA AMC. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The VBA AMC must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ____ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103), and any other applicable legal precedent. The VBA AMC should issue a VCAA notice letter to the veteran pertinent to the issue of entitlement to an increased evaluation for his coccidioidomycosis disability at issue, and in so doing specify that he must submit all pertinent evidence in his possession relative to treatment thereof.

- 5 


Such notice should specifically apprise the appellant of the evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information. 38 U.S.C.A. § 5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

3. The VBA AMC should contact the veteran and request that he identify all healthcare providers, VA and non-VA, inpatient and outpatient, who have treated him for his coccidioidomycosis since March 2000. He should be requested to complete and return the appropriate release forms so that VA can obtain any identified evidence. All identified private treatment records should be requested directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain all outstanding VA treatment reports, particularly from the VA Medical Center in Minneapolis, Minnesota. All information which is not duplicative of evidence already received should be associated with the claims file.

4. If the VBA AMC is unable to obtain any of the relevant records sought, it shall notify the veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A(b)(2)).

-6


5. The VBA AMC should arrange for a VA special pulmonary examination of the veteran by a specialist in pulmonary diseases who has previously not seen or treated him at the VA Medical Center in Minneapolis, Minnesota, or on a contract/fee basis if necessary, for the purpose of ascertaining the current nature and extent of severity of his coccidioidomycosis.

The claims file, copies of 38 C.F.R. § 4.97 (2004), and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination(s). The examiner must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s). Any further indicated special studies must be conducted. It is requested that the examiner address the provided rating criteria in the clinical assessment:

6. Thereafter, the VBA AMC should review the claims file to ensure that all of the foregoing requested development has been completed. In particular, the VBA AMC should review the requested examination report(s) to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the VBA AMC should implement corrective procedures. The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

- 7 


7. After undertaking any development deemed essential in addition to that specified above, the VBA AMC should readjudicate the claim of entitlement to an evaluation in excess of 30 percent for coccidioidomycosis.

If the benefit requested on appeal is not granted to the veteran's satisfaction, the VBA AMC should issue a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claim currently on appeal. A reasonable period of time for a response should be afforded. Thereafter, the case should be returned to the Board for final appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the VBA AMC; however, the veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for increased evaluation, and may result in a denial.
38 C.F.R. § 3.655 (2004).

	RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the CAVC. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 8 




